IN THE SUPREME COURT OF THE STATE OF                                 07/16/2021
                  MONTANA Supreme Court No. DA 20-0303

BRIAN JOHN TEMPLE,
                                                                                Case Number: DA 20-0303




            Petitioner and Appellant,

      v.

STATE OF MONTANA,

            Respondent and Appellee.

                                    ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until July 20th, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           July 16 2021